                      Case 1:18-cv-02397-JEB Document 7 Filed 10/23/18 Page 1 of 2
                     Case 1:18-cv-02397-JEB Document 4 Filed 10/23/18 Page 3 of 6
                                                                                                        FOIA Summons
                                                                                                        1/ 13



                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


        CAUSE OF ACTION INSTITUTE
                                                         )
                        Plaintiff                        )
                                                         )
                V.                                       )        Civil Action No. 18-2397     JEB
                                                         )
      U.S. DEPARTMENT OF COMMERCE
                                                         )
                        Defendant                        )



                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant's 11ame and address)
                                          UNITED STATES DEPARTMENT OF COMMERCE
                                          1401 Constitution Ave., NW
                                          Washington, D.C. 20230




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and
address are:
                       R. James Valvo, Ill
                       CAUSE OF ACTION INSTITUTE
                       1875 Eye Street, N.W., Ste. 800
                       Washington, D.C. 20006




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




                                                             ANGELA D. CAESAR, CLERK OF COURT



Date:   10/23/2018                                           Is/Jackie Francis
                                                                   Signature of Clerk or Deputy Clerk


                                                                                      (
                         Case
                          Case1:18-cv-02397-JEB
                               1:18-cv-02397-JEB Document
                                                  Document74 Filed
                                                              Filed10/23/18
                                                                    10/23/18 Page
                                                                              Page24ofof26
FOIA Summons (1113)(Page 2)

Civil Action No. 18-2397

                                                            PROOF OF SERVICE
                        (This sectio11 s1,oultl r,ot be filed wit!, the court 1111/ess required by Fed. R. Cit•. P. 4 (/))

         This summons for (name ofindividual and title. ifanJ)          United States Department of Commerce
was received by me on (date)             October 23 , 2018
                                                                                                               -------------
         t:J I personally served the summons on the individual at {plant)
                                                                                     -------------------
                                                                                     on (dt11eJ  or                            ~



         L1 I left the summons at the individual's residence or usual place of abode with (11a111e)
                                                                                                                           ----------
                                                               ' a person of suitable age and discretion who resides there,
        ----
        on
             ------------
             fd" ti!), and mailed a copy to the individual's last known ad~ress;
                         -----                                                                         A'f • I :,           u 1}---' 2,)} /;'IA
                                                                                                                             r /              ,     .--

         tD I served the summons on (name ofi11divid1111/)           0 /VIC\ Ir     C h~ II dn t>\.,.. ,' :llID?l.            'I :l      is
                                                                                                                                         'who   ,.
          designated by law to accept service of process on behalf of (name oforganization) U.S. Department of Commerce
         1401 Constitution Avenue, N.W., Washington . DC 20230                       on (date)      October 23, 2018           ; or

         t:J I returned the summons unexecuted because                                                                                            ; or

         □   Other (specifr >:




         My fees are$                             for travel and $                    for services, for a total of$                    0.00


         I declare under penalty of perjury that this information is true1}
                                                                           -----.J.~~-~
Date:
                                                              ____jJ
                                                              eft<
                                                                                            S-e,--i,-e,-·•s- s-ig-,-,a-t/1-re_ _ _ _ __ _ _ __


                                                                         r """'-   7~ :/','MO.Sc.< 1(✓;
                                                                                         Prill/ed   11a 111e   and ,;,(e
                                                                                                                            d( .
                                                                                                                                   '
                                                                                                                                        C£1riu




Additional information regarding attempted service, etc:
